DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-15 and 18-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japenese 2016008502 herein referred to as Yoshiyuki et al.
As to claim 1, Yoshiyuki et al discloses a protection assembly for protecting a wall, the wall being elongate in a horizontal direction, the protection assembly comprising: a coating system 2 for coating a portion of the wall; a flexible covering 31 for covering the coating system, and having fixing portions 32 at end regions of the flexible covering; and a wall anchor system (44,45A), wherein, in use:

the fixing portions 32 are anchored to the wall at spaced apart locations in the horizontal direction,
the coating system 2 is shaped so that the flexible covering follows a generally convex path between the fixing portions, and
the wall anchor system(44,45A) is operable to apply tension to the flexible covering, so the flexible covering is in hoop tension and produces a force to press the coating system against the wall.
 Yoshiyuki et al discloses wherein the coating system 2 includes:
a barrier material layer 21 that is applied to an outer surface of the wall in use and a shaping layer 22 having a first side that faces the wall in use and an opposing second side that defines a generally convex curve.
Yoshiyuki et al discloses wherein the wall has a non-planar profile (see figures, steel pipe/cylindrical piles) , and the first side of the shaping layer follows the non-planar profile of the wall.
Yoshiyuki et al discloses (see figures 2, 4, and 5)  wherein the outer surface of the wall includes at least one of angles and changes in cross section, the shaping layer being shaped to remove voids between the flexible covering and the wall.
Yoshiyuki et al discloses wherein the wall is one of:
a sheet pile wall; and a combined wall including sheet piles and tubular
piles. (see abstract, steel sheet pile or steel pipe sheet pile).

As to claim 2, Yoshiyuki et al discloses wherein the flexible covering 31 comprises a flexible sheet 31, and the end regions 32 are opposed ends of the flexible sheet.
As to claim 6, Yoshiyuki et al discloses wherein the fixing portions 31 are tensioned in divergent directions.
As to claim 7, Yoshiyuki et al discloses wherein the wall anchor system (44, 45A) comprises:
two elongate members 44 each fixed, in use, to the wall at spaced apart locations; and a plurality of fasteners 45A associated with each elongate member and being for fastening one of the fixing portions to the respective elongate member at spaced locations along the respective elongate member.
As to claim 8, Yoshiyuki et al discloses the protection assembly being for protecting the wall from a marine environment.
As to claim 9, Yoshiyuki et al discloses wherein the wall is non-planar (see figures, steel pipe/cylindrical piles), and the coating system is shaped so that the flexible covering applies force to press the coating system against the wall along a full length of the flexible covering.
As to claim 14, Yoshiyuki et al discloses a method for protecting a wall, the wall being elongate in a horizontal direction, the method comprising:
applying a coating system 2 to a portion of the wall; covering the coating system with a flexible covering 31 having fixing portions 32 at end regions of the flexible covering; and

anchoring the flexible covering at its fixing portions comprises anchoring the fixing portions to the wall at spaced apart locations in the horizontal direction, the coating system is shaped so that the flexible covering follows a generally convex path between the fixing portions, and
the wall anchor system applies tension to the flexible covering, so the flexible covering is in hoop tension and produces a force to press the coating system against the wall.
Yoshiyuki et al discloses wherein the coating system 2 includes:
a barrier material layer 21 that is applied to an outer surface of the wall in use and a shaping layer 22 having a first side that faces the wall in use and an opposing second side that defines a generally convex curve.
Yoshiyuki et al discloses wherein the wall has a non-planar profile (see figures, steel pipe/cylindrical piles), and the first side of the shaping layer follows the non-planar profile of the wall.
Yoshiyuki et al discloses (see figures 2, 4, and 5)  wherein the outer surface of the wall includes at least one of angles and changes in cross section, the shaping layer being shaped to remove voids between the flexible covering and the wall.
Yoshiyuki et al discloses wherein the wall is one of:
a sheet pile wall; and a combined wall including sheet piles and tubular
piles. (see abstract, steel sheet pile or steel pipe sheet pile).

As to claim 15, Yoshiyuki et al discloses wherein anchoring (44,45A) the flexible covering 31 at its fixing portions 32 comprises tensioning the flexible covering in divergent directions.
As to claim 18, Yoshiyuki et al discloses wherein the wall anchor system (44, 45A) comprises:
two elongate members 44; and a plurality of fasteners 45A associated with each elongate member, for fastening one of the fixing portions to the respective elongate member at spaced locations along the respective elongate member, wherein anchoring the flexible covering comprises:
fixing the two elongate members 44 to the wall at spaced apart locations; and fastening one of the fixing portions to the respective elongate member using a respective one of the pluralities of fasteners 45A.
As to claim 19, Yoshiyuki et al discloses shaping the coating system 2 so that the flexible covering 31 applies force to press the coating system against the wall along a full length of the flexible covering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over J Yoshiyuki et al in view of JP 57-155437 herein referred to as Imakita.P 57155437.
As to claim 20, Yoshiyuki et al discloses all that is claimed except for providing an encasement.  Imakita discloses an encasement 8 to be received over a protection assembly such as a wall anchor system 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an encasement as disclosed by Imakita , since doing so provides the expected benefit of protecting and covering a wall anchor system.

	Allowable Subject Matter
Claims 3-5, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or suggest the straps as specifically recited.  

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues that “In other words, the claims have been amended to specifically restrict the claimed invention to sheet pile walls or combined walls including sheet piles, where the shaping of the coating system is necessary in order to prevent voids between the flexible covering and the wall. It should thus be appreciated that the claimed invention is not applicable in situations where the path of the flexible covering between fixing portions would be generally convex without shaping of the coating system to make it so.”  It is maintained that Yoshiyuki et al discloses a protection assembly for steel sheet piles or steel pipe sheet piles (see para [0001]).  Since the steel pipe sheet piles of Yoshiyuki et al are naturally convex due to the shape, then the shaping layer 22 would naturally have a second side that defines a generally convex curve.  
Applicant also argues that Yoshiyuki et al is considered “wall-shape following”.  Even so, as broadly recited, Yoshiyuki et al discloses the shaping layer 22 having a first side that faces the wall in use and an opposing second side that defines a generally convex curve (i.e. the natural curvature of the steel pipe sheet pile), wherein the first side of the shaping layer follows the non-planar profile of the wall and accommodates the angles and/or changes in cross-section in the outer surface of the wall, such that the shaping layer is shaped to remove voids between the flexible covering and the wall.   
Applicant also argues the difference between a shaping layer and cushion layer. Applicant points out that the shaping layer is utilized to change the generally shape of the path of outer flexible covering between fixing point to a generally convex shape (i.e., convex with some flat sections permitted, but no concave sections).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the shaping layer is utilized to change the generally shape of the path of outer flexible covering between fixing point to a generally convex shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as broadly recited the cushioning layer of  Yoshiyuki et al would also read as a shaping layer as broadly recited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL